DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/07/2022 is acknowledged. Claims 2, 8, 11-13, and 15 are pending. Regarding the Office action mailed 12/24/2021:
The objections regarding incorporation by reference of the Sequence Listing and the presence of hyperlinks are withdrawn in view of the amendment to the specification.
The rejections of claims 2-6 and 8-15 under 35 USC 112b are withdrawn in view of the amendments to the claims.
The rejection of claims 3-6 under 35 USC 112d are moot as the claims have been cancelled.
The rejection of claims 1 and 7 under 35 USC 101 are moot as the claims have been cancelled.
New grounds of rejection are set forth below resulting from Applicant’s amendments.

Claim Objections
Claim 2 is objected to because of the following informalities:  lines 2-3 of claim 2 read: “…wherein the sequences of the primers are include…”. Either the word “are” or the word “include” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 13, the language “…sequence(s) of the primers include”, followed by “upstream primer: …” “downstream primer: …” renders the scope of the claims vague and indefinite because it is unclear whether the primers “consist” of these sequences, or “comprise” these sequences. The word “include” would tend to indicate that the primers “comprise” these sequences, but can contain additional nucleotides at either or both ends of the primers. On the other hand, reciting “upstream primer:” and “downstream primer:” followed by the sequences would tend to indicate that the primers “consist” of these sequences (with no additional nucleotides at either end). If the intent is to indicate that the primers “consist” of these sequences, then language such as “…pair of primers for identifying Carya illinoiensis variety Davis, wherein the pair of primers include an upstream primer consisting of SEQ ID NO:3 and a downstream primer consisting of SEQ ID NO:4…” would be appropriate. If the intent is to indicate that the primers “comprise” these sequences, and if there is support in the disclosure as filed for such language, then language such as “…pair of primers for identifying Carya illinoiensis variety Davis, wherein the pair of primers include an upstream primer comprising the sequence of SEQ ID NO:3 and a downstream primer comprising the sequence of SEQ ID NO:4…” would be appropriate. Claim 8 is not indefinite in this regard, as its intent is clearly that the primers are as shown in the claim. That is, it is the specific language “…sequences…include…” that causes the ambiguity in claims 2 and 13.
Regarding claim 15, the claim has been amended to depend from claim 12. Claim 12 is a method, whereas claim 15 is a kit. It is presumed that claim 15 should have been amended to depend from claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a polynucleotide sequence, which is a natural product (i.e. a sequence naturally found in Carya illinoensis variety Davis. This judicial exception is not integrated into a practical application because the claims recite no additional elements beyond the natural product. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
See MPEP 2106.04(b)(I) and (II) in which “isolated DNA” is considered a product of nature if the same DNA sequence is found within nature.
Regarding the additional elements recited in claim 15, “PCR buffer” encompasses naturally occurring buffers such as the fluid found within living cells which maintain a pH around 7. The “dNTP mixture” encompasses naturally occurring dNTPs, also found in living cells.  “Taq polymerase” is a naturally occurring enzyme found in the bacterial species Thermus aquaticus. MgCl2 is a naturally occurring salt found in living cells, and ddH2O is merely pure water. Water is also a naturally occurring substance. The packaging of various products of nature into a “kit” does not render the collection of such natural products patent-eligible, where they would not be patent-eligible in isolation, because packaging these components together in a kit does not alter the structure or properties of any of the elements.
This rejection was not applied to claims 2, 13 and 15 previously because the claims at that time required the primers to be “labeled”. In fact, the previous Office action specifically indicated that this was the reason the rejection had not been applied to claim 2. In the amendment filed 04/07/2022, the “label” limitation was removed. Therefore, the claims are directed solely to fragments of naturally occurring polynucleotides. The mention of a “kit” in claims 13 and 15 does not confer patentability to these otherwise patent-ineligible components.

Conclusion
Claims 2, 13 and 15 are rejected. Claims 8, 11 and 12 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637